DETAILED ACTION
1.	This action is responsive to the following communication: Request for Continued Examination filed on 02/10/2022.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 

Allowable Subject Matter
3.	Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8 and 15, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Silverstein teaches the limitation: “a web browser-based scheme for combining structured data, infographic definitions, and visual styling information to render infographics and aggregate collections of infographics, referred to herein as “Vizumes” and “Personas.””. But the claims recite a different combination of limitation: “…receiving, by one or more processing devices, a request for content 

The prior art of Zenoff, Andrew (US Pub. 2018/0173488 A1) teaches another combination, “Computer systems for displaying or projecting media on a remote visual curvilinear display. In a computer system, a computer server may be in network communication with a mobile electronic device of a user. A selection of the media may be received at a computer server from the mobile electronic device. The media may be provided from the computer server for display or projection on the remote visual curvilinear display per a display and/or location preference or schedule.”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The prior art of Amitay, Daniel et al.  (US Pub. 2020/0117340 A1) teaches another combination, “map-based graphical user interface for a social media application displays to social media activity information based on submission of geo-tagged social media items to the platform. Geographical distributions of social activity is displayed on a map forming part of the application. A heatmap can represent posting density or 


The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        February 24, 2022